Citation Nr: 1746697	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-03 179	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans Appeals (Board) on appeal of an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Veteran's asbestosis is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6833.  That Diagnostic Code provides that a pulmonary function test (PFT) is required to evaluate the condition.

Review of the record indicates that the Veteran's claims file was reviewed for an opinion on the nature and etiology of the Veteran's respiratory disability, with addendum opinions obtained in August 2015 and September 2015.  In September 2015, the VA physician's assistant reported that PFT studies were not ordered for this Veteran as it was medically contraindicated due to his age and would provide minimal information that was potentially not accurate.  It does not appear that the Veteran was ever afforded an in-person examination for his asbestosis.

The Veteran has also indicated that he had not reported for an examination and requested another examination in his November 2015 notice of disagreement.

Given the foregoing, the Board believes that the Veteran should be afforded examination to determine the nature and severity of his service-connected asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records, to include updated records of VA treatment.

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of his service-connected asbestosis by an appropriate examiner, other than the June 2015 examiner.  The claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's asbestosis should be reported in detail (including all information for rating this disability under 38 C.F.R. § 4.97, Diagnostic Code 6833).  All necessary tests and studies are to be performed unless contraindicated, including pulmonary function tests.   If PFT testing is medically contraindicated, the examiner must specifically state that and explain why the testing cannot be accomplished.

The examiner should also indicate whether the Veteran has cor pulmonale or pulmonary hypertension, or whether he requires outpatient oxygen therapy as a result of his respiratory disability.  Additionally, the examiner should provide an opinion as to the overall level of functional impairment experienced by the Veteran due to his asbestosis.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




